UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4395


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

JERRY WAYNE KERNS,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Robert J. Conrad,
Jr., Chief District Judge. (3:07-cr-00018-RJC-1)


Submitted:    December 16, 2008            Decided:   December 22, 2008


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David L. Hitchens, LAW OFFICE OF DAVID L. HITCHENS, PLLC,
Charlotte, North Carolina, for Appellant.    Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Jerry Wayne Kerns appeals the seventy-month sentence

imposed after he pled guilty to possession of a firearm by a

convicted felon, in violation of 18 U.S.C. § 922(g)(1) (2006).

Kerns’       counsel   has     filed    a       brief   pursuant       to    Anders        v.

California,      386   U.S.    738     (1967),     stating      that    there       are    no

meritorious       issues     for     appeal      but    questioning         whether       the

district court erred by applying a four-level enhancement under

U.S. Sentencing Guidelines Manual (“USSG”) § 2K2.1(b)(6) (2005),

for possession of a weapon in connection with another felony

offense.       We affirm.

               Counsel questions whether the district court erred by

enhancing Kerns’ offense level under USSG § 2K2.1(b)(6).                                   In

order for the enhancement to apply, “the district court must

find    both    that   a     firearm    was      used   (or   that     the     defendant

possessed . . . the firearm expecting that it would be used) and

that such use was in connection with another felony offense.”

United States v. Garnett, 243 F.3d 824, 828 (4th Cir. 2001)

(internal quotation marks and citation omitted).                        Our review of

the record convinces us that the district court did not clearly

err in applying the enhancement in USSG § 2K2.1(b)(6).                          See id.

(stating standard of review).

               In accordance with Anders, we have reviewed the record

for    any    meritorious     issues     for     appeal   and    have       found     none.

                                            2
Thus,    we   affirm   the     district    court’s       judgment.        This    court

requires      that   counsel    inform    his    client,       in   writing,     of   his

right to petition the Supreme Court of the United States for

further    review.      If     the   client     requests       that   a   petition     be

filed,    but    counsel     believes     that    such     a    petition    would      be

frivolous, then counsel may move in this court for leave to

withdraw from representation.             Counsel’s motion must state that

a copy thereof was served on the client.                   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                               AFFIRMED




                                          3